Citation Nr: 0604857	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-33 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a basilar skull fracture, to include headaches, depressive 
neurosis, and difficulty concentrating, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1970 to 
January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two May 2004 rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Manchester, New Hampshire.  In those decisions, the RO denied 
the issue of entitlement to a disability evaluation greater 
than 30 percent for the service-connected residuals of a 
basilar skull fracture with headaches, difficulty 
concentrating, and depressive neurosis.  

At a May 2005 personal hearing before the undersigned 
Veterans Law Judge at the RO in Boston, Massachusetts, the 
veteran raised the issues of entitlement to a disability 
rating greater than 10 percent for the service-connected 
traumatic arthritis of the cervical spine and entitlement to 
a total disability rating based on individual 
unemployability.  Hearing transcript (T.) at 11-14.  These 
claims are not inextricably intertwined with the current 
appeal and are, therefore, referred to the RO in Manchester, 
New Hampshire for appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and has obtained 
all relevant evidence necessary for an equitable disposition 
of the issue on appeal.  

2.  The mental aspect, rather than the physical element, of 
the service-connected residuals of a basilar skull fracture, 
to include headaches, depressive neurosis, and difficulty 
concentrating is the dominant component of this disability.  

3.  The service-connected residuals of a basilar skull 
fracture, to include headaches, depressive neurosis, and 
difficulty concentrating is manifested by the need for 
medication, daily anxiety attacks, a relationship with only 
the veteran's son, the need to leave work 10-15 days per 
year, and significant (or serious) social and occupational 
impairment.  However, evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships has not been shown.  


CONCLUSION OF LAW

The criteria for a disability rating 50 percent, but no 
higher, for the service-connected residuals of a basilar 
skull fracture, to include headaches, depressive neurosis, 
and difficulty concentrating, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, § 4.124a Diagnostic Code 8045, § 4.126(d), & § 4.130 
Diagnostic Code 9400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2005).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record:  (1)  that is necessary to substantiate the claim, 
(2)  that VA will seek to provide, and (3)  that the claimant 
is expected to provide.  In addition, VA must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§§3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable decision on the claim 
by the agency of original jurisdiction (AOJ).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

In a March 2004 letter in the present case, the RO in 
Manchester, New Hampshire informed the veteran of VA's duties 
to notify and to assist him in his claim for an increased 
rating for his service-connected residuals of a basilar skull 
fracture with headaches, depressive neurosis, and difficulty 
concentrating.  This notification letter was furnished to the 
veteran prior to the RO's initial denial of his increased 
rating claim in May 2004.  

By the March 2004 letter, the RO informed the veteran of the 
type of evidence necessary to substantiate this claim.  
Additionally, the May 2004 rating decisions and the September 
2004 statement of the case notified the veteran of the 
relevant criteria and evidence necessary to substantiate the 
increased rating issue on appeal.  These documents also 
included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of this issue.  

In addition, the March 2004 letter notified the veteran that 
the RO would make reasonable efforts to help him obtain 
necessary evidence but that he must provide enough 
information so that the agency could request the relevant 
records.  Also, the RO informed the veteran of the relevant 
evidence that had already been obtained and associated with 
his claims folder.  Further, the RO notified the veteran of 
his opportunity to submit "any other evidence or information 
that . . . [he thought would] support . . . [his] claim."  
Thus, he may be considered advised to submit all pertinent 
evidence in his possession.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini, 18 Vet. App. at 120-21.  
Once that goal has been achieved--irrespective of whether it 
has been done by way of a single notice letter or via more 
than one communication--the essential purposes of the VCAA 
have been satisfied.  In the present case, the Board finds 
that, because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  During the current 
appeal, the veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.  

VA has made multiple attempts to obtain records of 
post-service treatment adequately identified by the veteran.  
In addition, the veteran has been accorded two pertinent VA 
examinations during the current appeal.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the increased 
rating claim on appeal and will proceed to adjudicate this 
issue based upon the evidence of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2005).  By a May 1974 rating action in the present case, the 
Boston RO granted service connection for residuals of a 
basilar skull fracture with complaints of headaches, 
difficulty concentrating, and nerves and awarded a 10 percent 
evaluation for this disability, effective from January 1974.  

Service medical records reflect extensive treatment following 
an automobile accident in Italy in February 1972.  According 
to these reports, the veteran was unconscious for 
approximately 4 hours after the car accident.  X-rays taken 
of the veteran's skull showed a fracture in the right mastoid 
region.  During an approximately five-and-a-half month 
hospitalization, the veteran underwent a right facial nerve 
decompression, ossicular left reconstruction, and a left 
lateral tarsorrhaphy.  Diagnoses upon hospitalization 
discharge in July 1972 included bilateral temporal bone 
fractures, resolved right VI nerve paralysis, resolved left 
facial nerve palsy, resolved conductive loss of the left ear, 
and moderate sensorineural hearing loss of the right ear.  

A service replacement examination which was conducted later 
in July 1972 (approximately one week after the 
hospitalization discharge) reflected a basilar skull fracture 
with residual "L VII" and bilateral perforated eardrums 
with scarring (both of which were noted to be associated with 
the February 1972 automobile accident) as well as epigastric 
pain for the past two months.  The separation examination 
which was completed in December 1973 was essentially normal 
and demonstrated that the veteran's head and face were normal 
and that there were no psychiatric symptoms.  A VA 
examination conducted in April 1974 included the veteran's 
complaints of headaches, feelings of being "uncomfortable . 
. . [with] himself," as well as difficulty studying and 
maintaining attention span (due to the constant ringing in 
his ears).  

Due to the veteran's headaches, the RO rated the 
service-connected disability according to the diagnostic code 
which rates impairment resulting from purely subjective 
complaints of brain disease due to trauma.  See, 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8045 (1973).  As the veteran had 
not been diagnosed with chronic brain syndrome associated 
with brain trauma, a rating greater than 10 percent could not 
be awarded.  Id.  

By a subsequent rating action dated in April 1979, the RO in 
Boston, Massachusetts awarded an increased evaluation of 
30 percent, effective from December 1978, for the 
service-connected residuals of a basilar skull fracture with 
headaches, difficulty in concentration, and depressive 
neurosis.  According to a report of a March 1979 VA 
examination, the veteran exhibited normal mental status upon 
neurological evaluation.  However, a December 1978 VA medical 
record reflected outpatient treatment for a suspected 
diagnosis of agitated depression manifested by low 
self-esteem, agitation, restlessness, nervousness, and 
tension.  While the RO cited Diagnostic Codes 8045 and 9400, 
the RO did not provide any further explanation as to the 
reason for its use of psychiatric criteria (Diagnostic 
Code 9400) to rate the impairment resulting from 
service-connected residuals of a basilar skull fracture with 
headaches, difficulty in concentration, and depressive 
neurosis.  See, 38 C.F.R. § 4.124a, Diagnostic Code 8045 and 
§ 4.132, Diagnostic Code 9400 (1978).  This service-connected 
disability remains evaluated as 30 percent disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2005).  

According to the diagnostic code which evaluates impairment 
resulting from brain disease due to trauma, purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2005).  Purely subjective 
complaints such as headaches, dizziness, insomnia, etc., 
which are recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under diagnostic code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Id.  

Importantly, a relevant regulation also provides that, when a 
single disability has been diagnosed both as a physician 
condition and as a mental disorder, the rating agency shall 
evaluate it using a diagnostic code which represents the 
dominant (more disabling) aspect of the condition.  38 C.F.R. 
§ 4.126(d) (2005).  In the present case, the Board finds that 
the dominant aspect of the veteran's service-connected 
residuals of a basilar skull fracture, to include headaches, 
depressive neurosis, and difficulty concentrating, is the 
mental element of this disability.  Indeed, the veteran's 
complaints, as well as the objective evaluation findings, 
support this conclusion.  The vast majority of recent medical 
records reflect treatment for psychiatric complaints rather 
than headaches.  The Board will, therefore, proceed to 
adjudicate the veteran's claim for an increased rating for 
his service-connected residuals of a basilar skull fracture, 
to include headaches, depressive neurosis, and difficulty 
concentrating, pursuant to the appropriate diagnostic code 
which rates impairment resulting from a generalized anxiety 
disorder.  See, 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2005).  

According to Diagnostic Code 9400, a 30 percent evaluation 
requires evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9400 (2005).  

The next higher evaluation of 50 percent evaluation will be 
awarded with evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is 
illustrative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

In the present case, the veteran asserts that a higher rating 
is warranted for his service-connected residuals of a basilar 
skull fracture, to include headaches, depressive neurosis, 
and difficulty concentrating, because the symptomatology 
associated with this disability has increased in severity.  
Specifically, the veteran complains of depression, daily 
anxiety attacks, low self-esteem, memory problems, 
significant social isolation, and impairment in ability to 
perform tasks at work.  See, e.g., T. at 7-11.  The veteran's 
lay statements concerning his service-connected psychiatric 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
such descriptions of this disability must be considered in 
conjunction with the clinical evidence of record and the 
pertinent rating criteria.  

Recent psychiatric evaluations reflect sleep problems, 
depression, some paranoia, low self-esteem, feelings of 
hopelessness, occasional suicidal and homicidal thoughts, and 
the need for medication.  In addition, the veteran reports 
having to leave work 10-15 days per year due to this 
service-connected disability.  See, e.g, T. at 10.  He admits 
to maintaining contact, and a relationship, with only his 
son.  See, e.g., T. at 8-9.  

Significantly, the examiner who conducted the April 2004 VA 
psychiatric examination determined that the veteran's 
psychiatric symptomatology warranted the assignment of a GAF 
score of 47, which is illustrative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See, Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  The examiner explained that the 
veteran's diagnosed depression "very profoundly affects his 
self-esteem and has . . . [led] to significant psychosocial 
impairment as well as some impairment in his job."  
Additionally, in a May 2005 letter, a staff psychiatrist at 
the VA Medical Center in Boston, Massachusetts expressed his 
opinion that the veteran's depression and anxiety disorders 
"significantly impair . . . his social and occupational 
functioning."  

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  

Further, when a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating and that, 
otherwise, the lower rating will be assigned).  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  

In the present case, the Board finds of particular importance 
the veteran's need for medication; daily anxiety attacks; 
relationship with only his son; need to leave work 10-15 days 
per year due to his service-connected residuals of a basilar 
skull fracture, to include headaches, depressive neurosis, 
and difficulty concentrating; as well as the medical opinions 
concluding that his psychiatric symptomatology is of such 
severity as to result in significant (or serious) social and 
occupational impairment.  Resolving all reasonable doubt in 
the veteran's favor, the Board finds that the psychiatric 
symptoms associated with the service-connected disability 
more nearly approximates the criteria necessary for a grant 
of the next higher rating of 50 percent.  See, 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2005) (which 
stipulates that a 50 percent evaluation requires evidence of 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships and that 
a 30 percent rating requires evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events)).  See also, 38 C.F.R. §§ 4.3, 
4.7 (2005).  

Recent psychiatric evaluations have also reflected 
cooperation, alertness, orientation in all spheres, normal 
memory, normal rate and flow of speech, no overt evidence of 
thought or communication disorders, no hallucinations, no 
ideas of reference, and no psychosis.  Although the veteran 
has expressed having occasional suicidal and homicidal 
ideations, he has no plans and has not taken any actions in 
the furtherance of these thoughts.  He requires only periodic 
outpatient, and no inpatient, treatment for his psychiatric 
symptomatology.  Clearly, evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships has not been shown.  Without 
competent evidence of such symptomatology, the next higher 
rating of 70 percent for the service-connected residuals of a 
basilar skull fracture, to include headaches, depressive 
neurosis, and difficulty concentrating, cannot be awarded.  
38 C.F.R. § 4.130, Diagnostic Codes 9400 (2005).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected residuals of 
a basilar skull fracture, to include headaches, depressive 
neurosis, and difficulty concentrating, has resulted in 
marked interference with the veteran's employment or have 
required frequent periods of hospitalization.  

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that the service-connected residuals of a 
basilar skull fracture, to include headaches, depressive 
neurosis, and difficulty concentrating, has resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  


ORDER

A disability rating of 50 percent, but no higher, for the 
service-connected residuals of a basilar skull fracture, to 
include headaches, depressive neurosis, and difficulty 
concentrating, is granted, subject to the regulations 
governing the award of monetary benefits.  



	                        
____________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


